Citation Nr: 0912482	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a bilateral ankle 
disability, claimed as a right ankle disability.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for refractive error, 
claimed as eyesight.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1981 to December 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July and October 2005 by 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran perfected the current appeal by filing a timely 
substantive appeal in June 2006.  At that time, the Veteran 
requested a local hearing before a member of the Board.  
Instead, an RO hearing was subsequently scheduled for 
September 2006, but in August 2006, the Veteran contacted the 
RO to cancel the scheduled hearing because of "health 
reasons."  The Veteran also requested that the hearing be 
rescheduled "some time around or after November."  
Approximately one week later, also in August 2006, the 
Veteran requested an RO hearing "in Dec 06 or Jan 07."  The 
RO hearing was scheduled for August 2008. 

In April 2008, the Veteran contacted VA and requested that 
the August 2008 RO hearing be rescheduled for "some time 
around this same date next year" because he was unable to 
travel to Puerto Rico to attend the scheduled hearing.  The 
RO sent a letter to the Veteran dated October 2008 in which 
it acknowledged the Veteran's request to have the hearing 
postponed until August 2009.  The letter also advised the 
Veteran that a hearing was not necessary to "process your 
appeal" and that the Veteran could also submit additional 
evidence and contentions via mail.  Attached to the letter 
was a form entitled "Appeal Hearing Options."  This form 
provided the Veteran instructions on how to continue his 
appeal if (1) he had no additional evidence in support of the 
current claims or (2) he wanted VA to proceed without 
rescheduling the hearing.  The Veteran did not reply to the 
attached form and there is no indication that he withdrew his 
request for an RO hearing.  Accordingly, the RO should 
reschedule the Veteran's request for an RO hearing.  The RO 
should also contact the Veteran to determine if he still 
desires a local hearing before a member of the Board.  If so, 
the Veteran should be scheduled for a hearing before a 
traveling Veterans Law Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should reschedule the Veteran 
for a Regional Office hearing following 
the usual procedures.  See Veteran's April 
2008 Report of Contact requesting 
rescheduling of the August 2008 RO 
hearing. 

2.  The RO should also contact the Veteran 
to determine if he still desires a hearing 
before a member of the Board.  If so, the 
Veteran should be scheduled for a hearing 
before a traveling Veterans Law Judge 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2008).

3.  Thereafter, the RO should return the 
claims folder to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


